IN THE SUPREME COURT OF THE STATE OF NEVADA


                       VIOLA WILSON ADMINISTRATOR                                 No. 83861
                       AND PERSONAL REPRESENTATIVE
                       OF THE ESTATE OF SADIE SHARPE;
                       AND THE ESTATE OF SADIE
                       SHARPE,
                                                                                        FILE
                       Appellants,                                                      APR 1 1 2022
                       vs.
                                                                                     ELIZABETH A. BROWN
                       ALISHA GRUNDY, AN INDIVIDUAL,                               CLERKX VIRRENIE COURT

                       Res • ondent.                                               BY      '7
                                                                                        DEPUTY CLERK




                                             ORDER DISMISSING APPEAL

                                   This is an appeal from an October 18, 2021, district court order
                       granting summary judgment on respondent's claims for civil forfeiture,
                       constructive trust, and declaratory judgment concerning the forfeiture of
                       two parcels of real property located in California. Eighth Judicial District
                       Court, Clark County; Adriana Escobar, Judge. Appellants have filed an
                       emergency motion to stay execution of the summary judgment without
                       bond, explaining that they cannot afford the $1 million supersedeas bond
                       required by the district court and, absent a stay, the judgment will be used
                       in support of respondent's motion for summary judgment soon to be heard
                       in parallel litigation pending in the California courts.
                                   Notice of entry of the October 18 summary judgment was
                       electronically served on October 19, 2021, but appellants notice of appeal
                       was not filed until November 23, 2021, 4 days beyond the 30-day appeal
                       period. NRAP 4(a)(1). On March 3, 2021, appellants filed in this court a
                       notice acknowledging the untimely appeal and asserting that the district
                       court has indicated its intent to grant NRCP 60(b) relief and reissue the
                       judgment, restarting the time for appeal. Appellants did not provide any
SUPREME COURT
     OF
   NEVADA

ICI) 19.11A   .1/14.
                                                                                           .2.2-w.6141
                  district court order so stating, but regardless, an untimely notice of appeal
                  fails to vest jurisdiction in this court. Healy v. Volkswagenwwerk, 103 Nev.
                  329, 331, 741 P.2d 432, 433 (1987); see also Walker v. Scully, 99 Nev. 45, 46,
                  657 P.2d 94, 94 (1983) (holding that the district court lacks authority to
                  extend the appeal period and that this court lacks jurisdiction to consider
                  an untimely appeal). Appellants appear to recognize as much when, in their
                  notice, they state that the appeal will need to be dismissed; further, as the
                  district court did not lose jurisdiction when appellants filed the untimely
                  appeal, there is no need to remand this matter. Therefore, we lack
                  jurisdiction and
                              ORDER this appeal DISMISSED.'



                                                             A4_,t                    J.
                                                      Hardesty



                                                             .4"4t4--0                J.
                                                      Stiglich


                                                                                      J.
                                                      Herndon




                  cc:   Hon. Adriana Escobar, District Judge
                        Eleissa C. Lavelle, Settlement Judge
                        TRILAW
                        Flangas Civil Law Firm, Ltd.
                        Eighth District Court Clerk


                        'Appellants emergency motion for stay is denied as moot.

SUPREME COURT
      OF
    NEVADA
                                                        2
KM 1947A aggAP>